DISMISS; and Opinion Filed December 29, 2015.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01419-CV


IN THE MATTER OF MICHAEL CHRISTOPHER GABRIEL, II AND ALISA NICOLE
                          HILL-ARVEYO


                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV15-00487-V

                             MEMORANDUM OPINION
                       Before Justices Bridges, Lang-Miers, and Schenck
                                Opinion by Justice Lang-Miers

       Appellant has filed a motion requesting we dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1), 43.2(f).




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE


151419F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE MATTER OF MICHAEL                            On Appeal from the 292nd Judicial District
CHRISTOPHER GABRIEL, II AND                         Court, Dallas County, Texas
ALISA NICOLE HILL-ARVEYO                            Trial Court Cause No. CV15-00487-V.
                                                    Opinion delivered by Justice Lang-Miers.
No. 05-15-01419-CV                                  Justices Bridges and Schenck participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Nicole Hill-Arveyo recover her costs, if any, of this appeal from
appellant Michael Christopher Gabriel, II.


Judgment entered this 29th day of December, 2015.




                                             –2–